Duncan, J.,
dissenting. The opinion of the majority is both well prepared and well reasoned, using keen tools of judicial determination, stare decisis and the presence of a rule of law for a long period of time unaltered by legislative action. Such considerations are indeed of powerful impact upon a tribunal in adjudicating important matters, and I believe rightfully so. The precedent established by this court in Meekison v. Groschner (1950), 153 Ohio St. 301; and Couts v. Rose (1950), 152 Ohio St. 458, and eases citing them as authority in interpreting R. C. 2305.15 *74are forceful and have been well followed in Ohio. But by-no means should longevity and prior utilization make precedent infallible.
Although consideration of legislative inactivity after court determination of a statute should be given, it has never been an absolute bar to a redetermination of a prior judicial determination.
I do not believe the G-eneral Assémbly intended to provide a savings clause for a defendant nonresident of Ohio who may never physically return to Ohio, where such person at all times is amenable to service of process and, thereafter, the jurisdiction of our courts. R. 0. 2305.15 was enacted to protect a party from a loss of a cause action by the passage of time in the event a person is out of the state beyond the reach of court service of process.
There is no merit to retaining a rule based on a precedent which makes no contribution to the orderly progressions of cases in our courts, and frustrating the very reasons for having statutes of limitations. I believe this court does have a choice to do otherwise. I would take it, and insofar as prior judicial commitments of this court have called for the result reached by the majority, they, in my view, should be overruled.